It is not now necessary to pass upon the applicability or constitutionality of the recent Special Act placing upon the adjoining property owner "the duty of keeping sidewalks in said city free from snow and ice".
The complaint alleges "a defective, unsafe, dangerous and slippery condition of said sidewalk .... due to the negligence and carelessness of the said defendant". The testimony disclosed that the plaintiff was not in the exercise of ordinary care under the existing circumstances; and it does not establish any negligence on the part of the defendant. Incidentally, and aside from the question of liability, it discloses trivial and doubtful injuries.
   Judgment is for the defendant.